Per Curiam.
Heckman, the present respondent, recovered a judgment in the Orange District Court for personal injuries received from being run down by the defendant’s automobile while crossing Bowery street, in the city of Newark, for the purpose of distributing pies to customers. He had stopped his wagon on the north side of the street, in the middle of the block, and was crossing over the south side with a dozen or more pies upon his arm when the accident occurred. The trial resulted in a judgment in his favor. The defendant, Cohen, then appealed to the Supreme Court, and the District Court judgment was there affirmed.
We concur in the views expressed by the Supreme Court in its opinion, and are satisfied to affirm upon that opinion. We observe, however, a slight inaccuracy in the statement of facts contained therein, viz., “that the'automobile that struck the plaintiff was on the trolley tracks and directly behind a trolley car.” We have discovered nothing in the testimony sent up with the appeal which discloses the presence of a trolley car upon the scene of the accident at the time of its occurrence. With this correction we adopt the opinion of the Supreme Court.
The judgment under review will be affirmed.
For affirmance—Ti-ie Chancellor, Chief Justice, Garrison, Swayze, Trenchard, Bergen, Black, White, Heppenheimer, Williams, Gardner, JJ. 11.
For reversal—None.